Citation Nr: 1540853	
Decision Date: 09/22/15    Archive Date: 10/02/15

DOCKET NO.  09-14 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for left knee disorder.

2.  Entitlement to service connection for right knee disorder, to include as secondary to a left knee disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

H. Papavizas, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to January 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision decided by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California that denied service connection for a bilateral knee condition because new and material evidence had not been received.  Jurisdiction of the Veteran's claims is now with the New York, New York, RO.

In September 2013, the Veteran testified at a video-conference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

In March 2014, the Board reopened the Veteran's claims for service connection for left and right knee disorders and remanded the appeal for additional development.  Such decision also remanded the issue of entitlement to service connection for an acquired psychiatric disorder.  While on remand, an August 2014 rating decision awarded service connection for PTSD with depression and assigned an initial rating of 50 percent, effective March 3, 2009, and a 100 percent, effective April 17, 2014.  The Veteran has neither appealed the initial evaluation nor effective dates of these evaluations.  As such constitutes a full grant of the benefits sought on appeal, that claim is no longer in appellate status.  Grantham v. Brown, 114 F.3d. 1156 (Fed. Cir. 1997).  The remaining claims now return to the Board for further appellate review.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.   

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, another remand is necessary to ensure that due process is followed and there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).  In addition, where the remand orders of the Board are not complied with, as here, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

As noted above, in March 2014, the Board remanded the Veteran's appeal, in part, to obtain an examination to assess the nature and etiology of his left and right knee disorders.  At such time, the Board noted that the Veteran contended that his current left knee disorder developed due to an injury from playing football in service, and that his right knee disorder was caused or aggravated by the left knee disorder as he favors the latter knee.

The Board further noted that an October 5, 1967 service treatment record documented that the Veteran had been playing football and was hit by five players.  X-rays were negative for fracture and an ace wrap was applied and crutches provided.  The medical provider diagnosed the Veteran with "[c]ontusion left knee and quadriceps" and placed him on light duty.  Additionally, the Board determined that the evidence of record showed current diagnoses of bilateral knee disorders and observed that the Veteran reported continuing left knee symptomatology since his in-service injury.  Finally, the Board noted that, in a January 2008 letter, Dr. Volk reported that he would "concur that the degenerative changes in [the Veteran] could have very well been initiated by an early traumatic loss of a ligament such as he sustained...according to him".  Additionally, during his September 2013 Board hearing, the Veteran reported that he Dr. Volk had told him his right knee disorder was due to him compensating for the left knee.

Based on the foregoing, the Board determined that a VA examination was necessary in order to determine the nature and etiology of the Veteran's left and right knee disorders.  Specifically, the remand directed the examiner to first determine the nature and etiology of the Veteran's left knee disorder and, if a positive causal nexus was found, then the examiner was to render an opinion as to whether the Veteran's right knee disorder was caused or aggravated by the left knee disorder.

In April 2014, the Veteran underwent such examination, during which he was diagnosed with osteoarthritis of both knees.  The VA examiner concluded that the Veteran's left knee disorder was less likely as not incurred in or caused by his military service because there was 35 years between the time of the football injury until osteoarthritis of the knees was diagnosed.  The examiner further observed that there was no note indicating that there was a continued problem during the Veteran's discharge examination and no non-government medical notes to indicate a continued problem or evaluation between 1967 and 2003.  She further indicated that Dr. Volk's letter is at most speculative, and observed that the Veteran had fairly identical MRI reports on both knees and was able to work at various jobs including construction, truck driving, and convenience store clerk, during his work career.  The examiner further concluded that was less likely as not that the current diagnosed left knee arthritis developed, to a compensable degree, within one year following his discharge from service.  Finally, because the examiner found no left knee disorder related to service, she did not opine on the etiology of the right knee disorder.

However, while the VA examiner found that there was no medical records pertaining to the Veteran's left knee dated from 1967 to 2003, the record includes statements by the Veteran and his mother concerning ongoing left knee symptomatology since his in-service football injury, which were not considered or addressed by the April 2014 VA examiner.  Specifically, in a May 2004 statement, the Veteran's mother alleged that the Veteran's knees have gotten progressively worse since he left service in 1968.  The Veteran himself stated on multiple occasions that his left knee condition began in service and has continued to worsen since then until his knee replacement surgery, that the only injury to his left knee was the in-service injury he sustained playing football, and that he sought medical treatment for his left knee after service in the 1970s and 1980s but that those medical records are unavailable because those providers were no longer in business.  See January 2008 Letter of Dr. Volk; August 2008 Private Treatment Record, Dr. Volk; April 2010 VA Form 9; September 2013 Hearing Transcript at p. 8, 9, 12.  Moreover, medical treatment records show that the only left knee injury reported by the Veteran was the in-service football injury.  See February 2007 Private Treatment Record, Dr. Racine; January 2008 Letter, Dr. Volk; see, e.g., March 8, 2008, June 11, 2008, November 12, 2008, February 25, 2009, December 28, 2009, August 2, 2010 VA treatment records.  Finally, the Veteran averred that he was not readmitted to service in either 1976 or 1978 because he failed a re-enlistment examination due to his left knee issues.  See January 2008 Letter, Dr. Volk; April 2010 VA Form 9.

The Board finds that the April 2014 VA examiner's opinion that the Veteran's left knee disorder is not related to service is inadequate because of the passage of 35 years between the time of the football injury until osteoarthritis of the knees was diagnosed, because it is not fully supported by an adequately detailed rationale as to the clinical significance of the passage of time and because it fails to consider or address the evidence, noted above, of the Veteran's complaints of continued left knee symptomatology since the in-service injury.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  For the same reasons, the Board also deems the examiner's negative opinion concerning the Veteran's left knee arthritis developed, to a compensable degree, within one year following his discharge from service, to be inadequate as well.  Therefore, the Board finds that a remand for an addendum opinion is necessary to decide the claim.

Accordingly, the case is REMANDED for the following action:

1.  Return the record to the VA examiner who conducted the Veteran's April 2014 knee examination.  The claims file and a copy of this Remand must be made available to the examiner.  The examiner shall note in the examination report that the claims folder and the Remand have been reviewed.  If the April 2014 VA examiner is not available, the claims file should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion

Following a review of the paper and Virtual claims files, which includes VA treatment records, the VA medical opinion provider should offer an opinion on the following:

A)  Is it at least as likely as not that the Veteran's LEFT knee disorder, diagnosed as osteoarthritis, is related to his active service?  The examiner should specifically consider the Veteran's report that he hyperextended his knee playing football (September 2013 Board hearing), the October 5, 1967 service treatment records of knee treatment, and evidence as noted above that the Veteran has experienced continued, worsening left knee symptoms since his in-service injury.  The fact that it may not have been recorded in treatment records is not determinative.  

c)  Is it at least as likely as not that the any currently diagnosed LEFT knee arthritis developed, to a compensable degree, within one year following his discharge from service (i.e., January 1968)?  Again, consider evidence as noted above that the Veteran has experienced continued, worsening left knee symptoms since his in-service injury.  The lack of medical records documenting his symptoms or a diagnosis is not determinative.  

d)  If the VA examiner finds that a LEFT knee disorder developed due to service, is it at least as likely as not that the Veteran's RIGHT knee disorder is caused or aggravated by such left knee disorder?  The examiner should specifically consider the Veteran's report that his right knee disorder developed due to having to favor it because of the left knee disorder.

If the examiner finds that any left knee disorder was aggravated by a service-connected disability, he/she should determine, if possible, to what extent it was aggravated beyond the natural progression of the disorder. 

The examiner is asked to clearly explain how he/she reached his/her answers to EACH question posed above.  The examiner is directed to reconcile his or her opinions with any on file that may conflict, specifically including consideration of the January 2008 letter from Dr. Volk.

2.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed. The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

